Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The only point raised on the part ol the appellants is, that the County Court had no jurisdiction, because there was no appeal bond, as re*79quired by the statute, to effect an appeal from Justices of the Peace to that Court.
This objection was not made in the Court below, and it comes here too late. If it had been made in proper time before the County Court, it would have been the duty of the presiding Judge to hear the excuse of the party failing to produce it, and if suEcient, to have allowed him then to have filed a bond,
Judgment aErmed.